Citation Nr: 0613514	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  01-002 32A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left knee shell 
fragment wound residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left posterior 
thigh shell fragment wound residuals including scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
right thigh shell fragment wound residuals including scars.

4.  The propriety of the initial noncompensable (zero 
percent) rating assigned for right upper arm shell fragment 
wound residuals including scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that rating decision, the 
RO granted service connection for right upper arm shell 
fragment wound residuals including scar, and assigned that 
disability a noncompensable disability rating; and increased 
the assigned disability rating for left posterior thigh shell 
fragment wound residuals including scar, from zero to 10 
percent.  The RO also denied claims of entitlement to 
increased disability ratings for left knee shell fragment 
wound residuals, currently evaluated as 10 percent disabling; 
and for right thigh shell fragment wound residuals including 
scars, currently evaluated at a noncompensable level.

The veteran perfected an appeal from that rating decision as 
to each of the above service connected disabilities, claiming 
a higher disability rating than that assigned or continued in 
the July 2000 rating decision.  

In November 2003, the Board remanded the case to the RO in 
order for the RO to review the record subsequent to 
development initiated by the Board in February 2003; and, if 
any benefit sought remained denied, to provide the veteran a 
supplemental statement of the case (SSOC) and to give him an 
opportunity to respond to the SSOC.

In both the August 2000 notice of disagreement and January 
2001 substantive appeal, the veteran raised a claim of 
entitlement to service connection for frostbite of the feet.  
Also, in statements received in May 2003 and February 2006, 
the veteran indicated that he was raising a claim of 
entitlement to service connection for a balance/dizziness 
disorder due to his service-connected left knee disability.  
These matters are referred to the RO for appropriate action.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1. VA has given the veteran all required notice and has 
rendered all required assistance.

2.  The veteran's left knee shell fragment wound residuals is 
manifested by range of motion from 0 to 145 degrees, with no 
findings of painful motion; it is not shown to be productive 
of recurrent subluxation, lateral instability, or malunion of 
the tibia/fibula.
 
3.  The veteran's left posterior thigh shell fragment wound 
residuals including scar is manifested by two wound scars 
measuring three cm.; mild to moderate dysesthesia and no 
motor impairment representing no more than moderate 
incomplete paralysis; and an 8 mm by 5 mm retained metallic 
foreign body, resulting in no more than slight impairment.

4.  The veteran's service-connected right thigh shell 
fragment wound residuals including scars is well healed, less 
than 6 square inches (39 sq. cm.) in area, asymptomatic, and 
does not limit function.


5.  The veteran's right upper arm shell fragment wound 
residuals including scar is well healed, less than 6 square 
inches (39 sq. cm.) in area, asymptomatic, and does not limit 
function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left knee shell fragment wound residuals, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5257, 5260, 5261 (2005). 

2. The criteria for a rating in excess of 10 percent for 
service-connected left posterior thigh shell fragment wound 
residuals including scar, have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5313, 
7804, 8729 (2005). 

3.  The criteria for a compensable disability evaluation for 
right thigh shell fragment wound residuals including scars 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.118 Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002), Diagnostic Codes 7801-
7805 (2005).
 
4.  The criteria for a compensable disability evaluation for 
right upper arm shell fragment wound residuals including scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.118 Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002), Diagnostic Codes 7801-
7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, after the veteran submitted his claim from 
which this appeal arises, he was notified in February 2004 of 
the types of evidence needed in order to substantiate his 
claim of entitlement to an increased evaluation for his 
service-connected disabilities, as well as the types of 
evidence VA would assist him in obtaining.  The RO initially 
adjudicated the claims in July 2000, prior to that notice.   

Subsequently, however, after receiving the February 2004 
notice, the RO readjudicated the claims for an increase in 
supplemental statements of the case in May 2004 and again in 
December 2005.  Any defect concerning the timing of that 
notice requirement was remedied by the subsequent notice 
contained in the supplemental statements of the case.  

In this context, the RO effectively notified the veteran of 
the types of evidence that he needed to send to VA in order 
to substantiate his rating claims, as well as the types of 
evidence VA would assist him in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows that the 
condition has gotten worse; and was notified of general 
rating considerations.  


The RO further asked the veteran to submit any evidence in 
his possession that pertains to his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
after VCAA-compliant notice was sent to the veteran, the 
claim was followed by readjudication.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements, as well as any defect related to not 
providing a single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consist of the veteran's service personnel 
and medical records, post service medical records, reports of 
VA examinations in connection with his claim, lay statements 
submitted by the veteran, and the transcript of a Board 
hearing conducted in January 2002.

Additionally, where the claims involve entitlement to an 
increased rating, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
require notice that an effective date will assigned if an 
increased rating (extraschedular) is awarded.  
Dingess/Hartman, Nos. 01-1917 and 02-1506, slip op. at 14 
(U.S. Vet. App. March 3, 2006).  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance is against the veteran's claims, 
any questions as to the appropriate effective date to be 
assigned is rendered moot.




II.  Background and Analysis

 The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; the transcript of hearing testimony at a January 
2002 Board hearing before the undersigned; service medical 
records; VA and private clinical records; and the reports of 
VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issue here.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  If there is disagreement with the 
initial rating assigned following a grant of service 
connection, the entire history of the disability must be 
considered and, if appropriate, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

On a claim for an original or an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Guidance is given under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56. 38 C.F.R. § 
4.56 (2005) in part provides for the following:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions were revised effective 
August 30, 2002.  Schedule for Rating Disabilities; The Skin, 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2005)). 

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the December 2005 
Supplemental Statement of the Case.

Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).
  
Under the regulations in effect from August 30, 2002, scars 
other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows.  Under revised 
Diagnostic Code 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion the 
following applies: Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.

Under revised Diagnostic Code 7802 pertaining to scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, for an area or areas of 144 square 
inches (929 sq. cm.) or greater, a 10 percent rating is 
warranted. 

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation. 
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,590 (July 31, 2002), (codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805).

The notes pertaining to these regulations are as follows:  
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)

Service medical records show that the veteran was wounded in 
action due to enemy mortar fire in December 1952, resulting 
in multiple shell fragment wounds penetrating the right arm, 
left thigh, right thigh; and no major nerve or artery 
involvement.  The records indicate that the wounds were 
cleaned, but not debrided due to other major cases.  In 
January 1953, the veteran underwent suture of the wounds of 
the right arm, left and right thigh.

At his October 1953 separation examination, the veteran 
reported that he had been wounded with a grenade in both legs 
and right arm in Korea.  He reported no problems associated 
with those injuries.  On examination, the examiner noted the 
following abnormalities: scar right deltoid area and multiple 
scars left posterior thigh; two scars right posterior thigh; 
some numbness left thigh.

An October 1972 VA examination report contains diagnoses of 
residuals of shell fragment wounds; unstable left knee due to 
laxity of collateral ligaments; residual shell fragment left 
thigh-Group XIII muscle involved.  An accompanying X-ray 
report showed the following: For the left knee-no fracture, 
dislocation, or joint effusion or narrowing seen; for the 
right arm-no fracture or other bony defect; for both 
thighs-there are two moderate size metallic fragments in the 
lateral soft tissues of the proximal left thigh and a 
metallic fragment is seen posterior to the mid shaft of the 
right femur.

In a January 1973 rating decision, the RO granted service 
connection for left knee shell fragment wound residuals, 
assigned a 10 percent rating under Diagnostic Code 5257; left 
thigh shell fragment wound residuals, assigned a zero percent 
rating under Diagnostic Code 5313; and right thigh scars, 
assigned a zero percent rating under Diagnostic Code 7805.  

Left Knee Shell Fragment Wound Residuals

The veteran's service-connected left knee shell fragment 
wound is evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for recurrent subluxation or 
lateral instability.  Under Diagnostic Code 5257, a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability. A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  The Board notes that since Diagnostic Code 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).   

The evidence does not show that the veteran's left knee 
disability is productive of recurrent subluxation or lateral 
instability.  During recent VA examination for joints in May 
2003, examination of the left knee demonstrated no warmth, 
erythema or effusion.  The knee was stable to varus/valgus 
and anterior/posterior stress.  There was mild medial joint 
line tenderness; and negative McMurray.  Accordingly, a 
rating in excess of 10 percent for the left knee disability 
is not warranted under Diagnostic Code 5257.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The range of motion was from 0 to 145 degrees, which does not 
approximate a limitation of motion required for a compensable 
rating under Diagnostic Codes 5260 or 5261.  Further, the 
veteran is not shown to have arthritis involvement of the 
left knee that is associated with the service connected 
shrapnel injury.  X-rays of the right and left tibia-fibula 
regions were normal.  X-rays of the knees demonstrated no 
significant joint space loss or shrapnel or evidence of a 
previous fracture. The examiner could not find any evidence 
of shrapnel injury to the left knee or other injury to the 
left knee.  Although an associated report of X-ray 
examination of both knees noted that there were minimal 
degenerative changes of both knees, there is no competent 
evidence to associate any minimal degenerative changes of the 
left knee to the service-connected residuals of shell 
fragment wound. After examination the impression was that the 
left knee was normal. Therefore, a compensable evaluation for 
arthritis and painful motion under Diagnostic Code 5003, 
VAOPGCPREC 23-97, is not warranted.  

In light of the foregoing, the Board concludes that at this 
time there is not a medical and factual basis on which to 
conclude that there is functional loss due to pain in the 
veteran's left knee which is sufficient for a rating in 
excess of 10 percent for the left knee disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

A higher rating is not available for the left knee disability 
under any other diagnostic code.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical evidence does not show 
that the veteran's left knee disability is productive of 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint.  Further, there is 
no evidence of impairment of the tibia or fibula with 
malunion.  Thus, consideration under Diagnostic Codes 5258 
and 5262 does not provide support for the veteran's claim.

There is also no medical evidence showing that the veteran's 
left knee is productive of ankylosis; removal of semilunar 
cartilage; or genu recurvatum. Thus, consideration under 
Diagnostic Codes 5256, 5259, or 5263 does not provide support 
for the veteran's claim.
 
The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue. 38 U.S.C.A. § 5107(b).

Left Posterior Thigh Shell Fragment Wound Residuals Including 
Scar

The veteran's left thigh shell fragment wound is rated as 10 
percent disabling under Diagnostic Code 5313-7804.  The 
hyphenated diagnostic code in this case indicates that a 
muscle injury, under Diagnostic Code 5313 (Muscle Group 
XIII), is the service-connected disorder, and a tender and 
painful superficial scar, under Diagnostic Code 7804, is the 
residual condition on which the rating is based. 

Diagnostic Code 5313 provides for evaluation of disability of 
Muscle Group XIII. The function of these muscles are as 
follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Under this code, muscle disability warrants 
a 10 percent rating for moderate muscle injury, and 20 
percent for moderately severe muscle injury.  38 C.F.R. § 
4.73.

In evaluating the left thigh shell fragment wound, the RO has 
also considered criteria for evaluating disorders of the 
external cutaneous nerve of the thigh, under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8529, 8629, 8729.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a. Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729 pertain 
to neurologic impairment (external cutaneous nerve paralysis, 
neuritis, neuralgia, respectively) of the external cutaneous 
nerve of the thigh.  Where paralysis is severe to complete, a 
(maximum) 10 percent rating is warranted.  Where paralysis is 
mild or moderate, a noncompensable rating is to be assigned.

During recent VA examination for joints in May 2003, 
examination of the left thigh demonstrated two wound scars 
measuring three cm.  One was in the mid-posterior thigh, and 
one was in the proximal posterior thigh.  There was a 
positive Tinel's sign four cm distal to the most distal scar.  
The veteran had intact sensation over the entire posterior 
aspect of the thigh and of the dorsal and plantar aspects of 
the foot.  There was 5/5 tibialis anterior and gastroc-soleus 
strength of the foot.  After examination the impression was 
that the veteran had left posterior thigh pain, and that it 
appears that the gunshot wound may have injured his posterior 
femoral cutaneous nerve resulting in some neuritic-type pain 
at the scar and along the course of that nerve.  The examiner 
noted that this was not a motor nerve and would cause no 
motor dysfunction; however, the veteran does have some pain 
along this nerve which appears to be related to these scars 
and shrapnel wound.  The examiner opined that it is likely 
that this pain is caused by the injury.  An associated report 
of X-ray examination of the left knee noted an 8 mm by 5 mm 
metallic foreign body within the soft tissues lateral to the 
mid shaft of the left femur.

During a May 2003 VA examination for neurological disorders, 
the veteran reported complaints of pain over the posterior 
aspect of the left thigh, which was also hypersensitive and 
with a burning sensation at times. With a change in position 
he may develop a sharp shooting pain from under the buttock 
to posterior knee. 

On examination, there were scars over the upper and mid left 
thigh consistent with shrapnel injury and measuring 7 cm 
across.  There was minor muscle atrophy on the left compared 
to the right of the hamstring muscle, in relation to the 
scar.  Palpation over the left thigh scars created pain, and 
there was hypersensitivity in the left posterior femoral 
cutaneous nerve distribution extending from the gluteus 
muscles to the posterior knee on the left.   

On neuralgic examination, strength was 5/5 including the 
lower extremities.  There was normal sensation except around 
the scars in the left posterior thigh in the posterior 
femoral cutaneous nerve distribution where there was 
hypersensitivity.  The veteran's gait was antalgic, and he 
got up and down the table readily.

The report contains an assessment of moderately severe 
hypersensitivity of the left posterior thigh in the 
distribution of the posterior femoral cutaneous nerve 
suggesting irritation of that nerve.  The veteran seems to 
have mild to moderate dysesthesia subsequent to that injury.  

The basis of the 10 percent disability rating assigned in 
July 2000 was that the veteran had a painful scar, which was 
evaluated under Diagnostic Code 7800 for superficial scars, 
painful on examination.  During recent examination, palpation 
over the left thigh scars created pain, and there was 
hypersensitivity in the left posterior femoral cutaneous 
nerve distribution extending from the gluteus muscles to the 
posterior knee on the left.  In light of the clinical 
evidence, the Board finds that in addition to the painful 
scar, there is hypersensitivity associated with the  
neurologic impairment caused by the shell fragment wound.  
Thus, evaluation of the findings of pain under criteria for 
neurologic impairment of the relevant nerve is appropriate.  
See  38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729. 

In this case, although there is evidence of hypersensitivity 
of the left posterior thigh in the posterior femoral 
cutaneous nerve distribution, this is not shown to involve 
motor function.  As the condition is shown to be wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Therefore, a separate 
compensable disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8729 (neuralgia)is not warranted.     

 The evidence does show that there is an 8 mm by 5 mm 
metallic foreign body within the soft tissues lateral to the 
mid shaft of the left femur.  Although 38 C.F.R. 
§ 4.56(d)(1)(iii) indicates that a slight disability rating 
will not be assigned where there are metallic fragments 
retained in muscle tissue, no single factor is controlling 
for rating purposes.  See Robertson v. Brown, 5 Vet. App. 70 
(1993); Tropf v. Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 
4, 2006).

In this case, there is no evidence of loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Therefore, the left thigh disability does not 
approximate the criteria of moderate disability of Muscle 
Group XIII such as to warrant a compensable rating under 38 
C.F.R. § 4.73, Diagnostic Code 5313.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue. 38 U.S.C.A. § 5107(b).
 
Right Thigh Shell Fragment Wound Residuals Including Scars

The veteran's right thigh shell fragment wound residuals 
including scars is rated as zero percent disabling under 
Diagnostic Code 7805.  

During recent VA examination for joints in May 2003, 
examination of the right thigh demonstrated a well-healed 
three cm incision in the posterior aspect of the thigh.  
Sensation was intact in the posterior femoral cutaneous nerve 
distribution as well as tibia and peroneal distributions of 
the foot.  The scar was nontender.  

After examination the impression was that there was no 
evidence of any disability or current symptoms from the 
shrapnel injury to the right thigh.  The scar was nontender, 
and sensation was intact throughout. The examiner opined that 
while the veteran did have shrapnel injury to the right 
thigh, there was no evidence on history or physical 
examination of any disability due to the minor shrapnel 
injury to the right thigh. 

X-rays of the right humerus were unremarkable with no 
evidence of previous fracture or shrapnel.  An associated 
report of X-ray examination of the right knee noted a 7 mm by 
3 mm metallic foreign body within the soft tissues posterior 
to the mid shaft of the right femur.

During recent VA neurological examination in May 2003, there 
were smaller scars (than on the left) over the mid posterior 
thigh on the right.  On neuralgic examination, strength was 
5/5 including the lower extremities.  There was normal 
sensation.  The report contains an assessment of shrapnel 
injury of the posterior thigh. 

As reflected in the recent VA examinations, the evidence does 
not show that there is any limitation of function associated 
with the scar.  The evidence does not show that the scar 
limits the motion of any joints, or that the area of the scar 
exceeds 6 square inches (39 sq. cm.), so as to warrant a 10 
percent rating under Diagnostic Code 7801.

Examination indicates that the scar is well-healed, stable, 
not ulcerated, and not tender on examination.  In addition, 
the evidence does not indicate that the scar results in any 
limitation of function.  The Board finds, therefore, that the 
criteria for a compensable rating based on either version of 
the rating criteria for scars are not met.  As reflected in 
recent VA examination, while the veteran did have shrapnel 
injury to the right thigh, there is no evidence on of any 
disability due to the right thigh shell fragment wound 
residuals including scars.  There is no evidence of any 
neurological impairment.  Although there is a noted 7 mm by 3 
mm metallic foreign body within the soft tissues posterior to 
the mid shaft of the right femur, there is no indication of 
any muscle injury that would warrant a compensable evaluation 
under pertinent criteria.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5313.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue. 38 U.S.C.A. § 5107(b).

Right Upper Arm Shell Fragment Wound Residuals Including Scar

The veteran's right upper arm shell fragment wound residuals 
including scar is rated as zero percent disabling under 
Diagnostic Code 7805.  

During a May 2003 VA examination for joints, the examiner 
indicated that review of the claims file showed no evidence 
of any surgical intervention of the right shoulder during 
service.  The veteran reported complaints of right shoulder 
pain.

Examination of the right shoulder demonstrated a superficial 
one cm scar over the lateral aspects of the shoulder.  The 
scar was nontender, and there was intact cutaneous sensation 
around the scar.  After examination the report contains an 
impression of right shoulder pain-apparently some rotator 
cuff pathology with probable subacromial impingement.  
However, the examiner opined that the shrapnel injury neither 
caused or exacerbated the right shoulder pain. The examiner's 
impression was that the shrapnel wound was very superficial 
with no underlying shrapnel, and the scar was nontender and 
with intact sensation. 

During a May 2003 VA examination for neurological disorders, 
the veteran reported complaints of limited range of motion in 
the right shoulder which had improved with some therapy.  
This was not associated with any particular numbness or 
weakness.  On neuralgic examination, strength was 5/5 
including the right arm. There was decreased range of motion 
to about 90 degrees and abduction in the right upper arm.  
There was no atrophy around the right shoulder.  There was 
normal sensation.  

As reflected in the recent VA examinations, although the 
veteran is shown to have some impairment of the right 
shoulder, this has not been shown to be related to the 
veteran's right upper arm shell fragment wound residuals.  
The evidence shows that the service-connected disability 
essentially consists of a superficial one cm scar over the 
lateral aspect of the shoulder, which is nontender, with 
intact cutaneous sensation around it.  The evidence does not 
show that there is any limitation of function associated with 
the scar.  The evidence does not show that the scar limits 
the motion of any joints, or that the area of the scar 
exceeds 6 square inches (39 sq. cm.), so as to warrant a 10 
percent rating under Diagnostic Code 7801.

Examination indicates that the scar is well-healed, stable, 
not ulcerated, and not tender on examination.  Nor does the 
shoulder disability involve any neurological impairment or 
retained shell fragments to warrant consideration of 
pertinent nerve or muscle impairment criteria.  

The Board finds, therefore, that the criteria for a 
compensable rating based on either version of the rating 
criteria for scars, or other potential criteria, are not met.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue. 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for left knee 
shell fragment wound residuals, is denied.

A disability rating in excess of 10 percent for left 
posterior thigh shell fragment wound residuals including 
scar, is denied.

A compensable disability rating for right thigh shell 
fragment wound residuals including scars, is denied.



An initial compensable disability rating for right upper arm 
shell fragment wound residuals including scar, is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


